the trustee of record. We disagree. The record on appeal contains a
                document entitled "Substitution of Trustee" in which respondent
                appointed Meridian as trustee of appellant's deed of trust on March 8,
                2011. This same document was recorded in the Clark County Recorder's
                office on March 21, 2011. Thereafter, in April 2011, respondent assigned
                the beneficial interest in appellant's loan to its current owner, US Bank.
                At this point, US Bank could have replaced Meridian with a new trustee,
                but it did not. Cf. NRS 107.028(4) ("A beneficiary of record may replace its
                trustee with another trustee." (emphasis added)). Consequently, when
                Meridian recorded the September 14, 2011, notice of default, it did so as
                the agent for US Bank. See Edelstein, 128 Nev. at , 286 P.3d at 261-62
                (recognizing that a trustee is the agent of a deed of trust beneficiary).
                Accordingly, the district court properly rejected appellant's argument
                regarding an invalid notice of default.       Id. at , 286 P.3d at 260
                (reviewing the district court's legal determinations de novo).
                            Appellant next contends that the district court erred in finding
                that respondent produced valid assignments of the deed of trust. Based
                upon the mediator's finding that all assignments were produced and the
                district court's examination of these same assignments at the preliminary
                hearing, it was not clearly erroneous for the district court to conclude that
                the assignments demonstrated a valid chain of title from appellant's
                original lender to the current deed of trust beneficiary.        Id. (indicating
                that, absent clear error, this court will not reverse the district court's
                factual determinations). Similarly, the district court was within its
                discretion when it declined to hold an evidentiary hearing regarding
                alleged back-dating and robo-signing.       See FMR 21(2) (providing the



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                district court with the discretion to determine whether an evidentiary
                hearing is necessary).
                            As appellant's remaining arguments on appeal were not
                presented in her petition for judicial review, we decline to consider them.
                Old Aztec Mine, Inc. v. Brown, 97 Nev. 49, 52, 623 P.2d 981, 983 (1981) ("A
                point not urged in the trial court. . . is deemed to have been waived and
                will not be considered on appeal."). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED."




                                                                                          , J.
                                                                           7
                                                                     .5.11‘14.6a°
                                                            Douglas



                                                            Saitta


                cc:   Chief Judge, The Eighth Judicial District Court
                      Hon. J. Charles Thompson, Senior Judge
                      Stephanie Graham                  •
                      Brooks Bauer LLP
                      Eighth District Court Clerk




                      'In light of our disposition, we deny as moot appellant's July 1, 2013,
                emergency motion for an injunction. Respondent's July 9, 2013, limited
                request for additional briefing is likewise denied as moot.

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A